Citation Nr: 1428336	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO. 08-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of 20 percent evaluation for the bilateral hearing loss disability does not constitute the maximum available benefit for the period on appeal.  Therefore, the claim for an increased evaluation for the bilateral hearing loss disability remains before the Board.


FINDINGS OF FACT

1. The most competent and probative evidence of record is against finding that the Veteran's right shoulder disability was caused or incurred in service.

2. The most competent and probative evidence of record is against finding that the Veteran's left knee disability was caused or incurred in service.

3. The most probative evidence demonstrates that the Veteran's hearing loss has been manifested by no more than level IV hearing impairment in the right ear and no more than level VII hearing impairment in the left ear for the entire period on appeal.





CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in December 2006 and June 2008 satisfied the duty to notify provisions with respect to the increased rating and service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran was also offered a hearing before the Board but declined.

In May 2013 the Board remanded the Veteran's claim, in pertinent part to obtain outstanding VA treatment records and a VA audiological examination.  The record reflects that the requested VA treatment record from December 2004 has been associated with the claims file.  Additionally, an examination was conducted in June 2013.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instruction has been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At both the February 2012 and June 2013 audiometric examinations the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  Both reports reflect that the Veteran's hearing loss did not affect his ability to work.  Additionally, the July 2008 VA examination report reflects that the situation of greatest difficulty for the Veteran was hearing and understanding conversational level speech.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

VA examinations were also conducted in February 2012 in connection with the Veteran's service-connection claims.  Review of the February 2012 VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  Moreover, neither the Veteran nor his representative have challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Right shoulder disability

The Veteran asserts that he injured his right shoulder when he was struck by a motor vehicle in August 1992 while in service.  Alternatively the Veteran asserts that he injured his shoulder climbing into his bunk while stationed aboard the USS Eisenhower.  A February 2012 VA examination diagnosed the Veteran with right shoulder tendonitis.  A subsequent April 2014 private medical statement revealed the results of an MRI completed at that time, the report of which indicated a slight labral and rotator cuff tear.  As such, the evidence reflects a currently diagnosed disability.

Service treatment records reflect that the Veteran was indeed involved in a motor vehicle accident in August 1992 in which he was struck by a car while walking along the road.  The records reflect that he experienced right shoulder pain with right shoulder abrasions.  He retained full range of motion of both upper extremities.  X-rays taken at that time were negative for fracture or dislocation.  The Veteran was diagnosed with a right shoulder contusion.  Thus, the evidence also reflects an in-service injury to the Veteran's right shoulder.
Concerning the last element of service-connection, evidence of a nexus between the Veteran's right shoulder disability and an in-service injury, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

In February 2012 the Veteran underwent a VA examination in order to ascertain the nature and etiology of his right shoulder condition.  The examination report reflects that the Veteran's right shoulder pain started in 1995 and that the Veteran was struck by a car while in service.  X-rays taken at the time were normal.  After examination and review of the evidence, the examiner opined that the Veteran's right shoulder tendonitis is not caused by or a result of military duty.  In support of his conclusion the examiner noted that two days after his in-service accident the Veteran had full range of motion in both upper extremities and that there were no subsequent follow up visits after August 15, 1992 for shoulder problems.  The first indication of right shoulder pain of record was not made until December 2004.  The December treatment report reflects that the Veteran's right shoulder pain was a "new onset" and had been gradual over the previous 6 months.

As described, the evidence of record does not support a finding that the Veteran's right shoulder condition is related to an in-service injury or event.  In this regard the Board finds the February 2012 examiner's opinion to be highly probative.  The examiner's conclusion is well reasoned and supported by the evidence of record, including the absence of serious symptoms following the August 1992 motor vehicle accident as well as the December 2004 treatment report indicating that the Veteran's right shoulder problems had begun just 6 months prior.  The Veteran also denied any trick shoulder or shoulder pain in a December 1992 report of medical history.  A corresponding report of medical examination indicates that the Veteran's extremities were normal.  Conversely, the Board gives little probative value to the April 2014 private medical statement which reflects that the Veteran sustained a shoulder injury while in the military and not at his current workplace.  The statement reflects that this was made clear to the clinician by the Veteran.  While a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran, the April 2014 opinion offers no supporting rationale and is simply a naked conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).  Additionally, the issue is not whether the Veteran experienced an injury to his shoulder in the military, rather, whether his current shoulder disability is related to any in-service injury.  The fact that the Veteran injured his shoulder in-service when he was struck by the motor vehicle is documented in his service treatment records as discussed above.  Therefore, the private medical opinion simply recites a fact already in evidence without providing additional explanation as to the etiology of the Veteran's current shoulder condition.

Further, while the Veteran is competent to relate what comes to him through his senses, such as experiencing pain in his shoulder, he is not competent to render a complex medical opinion, as he has not demonstrated himself to possess the necessary medical expertise.  In this case, determination of the etiology of the Veteran's right shoulder disability is a complex medical question requiring such medical expertise to answer.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  In light of the above, the record is negative for a competent and probative medical opinion relating the Veteran's right shoulder disability to service, specifically the August 1992 motor vehicle accident.  As such, there is no competent and probative medical evidence of record in favor of finding that the right shoulder condition is related to service and the Veteran's claim must be denied.

Based on the nexus evidence of record, the criteria for service connection for a right shoulder disability are not met, as the weight of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a direct basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV. Service Connection - Left knee disability

The Veteran asserts that he injured his left knee when he was struck by a motor vehicle in August 1992 while in service.  Alternatively, he asserts that his knee was injured while climbing up and down ladders while aboard the USS Eisenhower.  A February 2012 VA examination diagnosed the Veteran with left knee strain.  As such, the evidence reflects a currently diagnosed disability.

Service treatment records reflect that the Veteran was indeed involved in a motor vehicle accident in August 1992 in which he was struck by a car while walking along the road.  The records reflect that he experienced lower left leg pain following the accident.  Thus, the evidence also reflects an in-service injury to the Veteran's left knee.

Concerning the last element of service-connection, evidence of a nexus between the Veteran's left knee condition and an in-service injury, the competent and credible evidence of record is unfavorable to the Veteran's claim.

In February 2012 the Veteran underwent a VA examination in order to ascertain the nature and etiology of his left knee condition.  The examination report reflects that the Veteran's left knee goes weak and that he experienced a contusion on the back of his knee following the in-service motor vehicle accident.  X-rays taken at the time of the examination were normal.  After examination and review of the evidence, the examiner opined that the Veteran's left knee strain is not caused by or a result of military duty.  In support of his conclusion the examiner noted that approximately 12 days after his in-service accident the Veteran's knees were examined and found to be within normal limits.  The examiner also noted that following the in-service motor vehicle accident, there were no complaints of left knee problems until October 2004 and that the Veteran's separation medical examination revealed normal lower extremities.  The Veteran also did not report knee problems at the time of separation and specifically denied trick or locked knee, joint deformity, and arthritis.  Lastly, the examiner stated that there are no proximate, post military medical records to substantiate a claim that the Veteran had a chronic left knee condition attributable to military duty.
As described, the evidence of record does not support a finding that the Veteran's left knee condition is related to an in-service injury or event.  In this regard the Board finds the February 2012 examiner's opinion to be highly probative.  The examiner's conclusion is well reasoned and supported by the evidence of record, including the absence of serious symptoms following the August 1992 motor vehicle accident.  The Veteran also did not report knee problems at the time of separation and an examination conducted at that time revealed normal lower extremities.  The Veteran also denied any trick or locked knee as well as arthritis or joint deformity in the December 1992 report of medical history.  Additionally, the Veteran's service treatment records are negative for reports of left knee treatment or diagnosis of a left knee condition while in service.

Further, while the Veteran is competent to relate what comes to him through his senses, such as experiencing pain in his knee, he is not competent to render a complex medical opinion, as he has not demonstrated himself to possess the necessary medical expertise.  In this case, determination of the etiology of the Veteran's left knee condition is a complex medical question requiring medical expertise to answer.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  In light of the above, the record is negative for a competent and probative medical opinion relating the Veteran's left knee condition to service, specifically the August 1992 motor vehicle accident.  As such, there is no competent and probative medical evidence of record in favor of finding that the left knee condition is related to service and the Veteran's claim must be denied.

Based on the nexus evidence of record, the criteria for service connection for a left knee condition are not met, as the weight of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a direct basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



V. Increased Rating - Bilateral hearing loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

The evidence most probative to the applicable period consists of the June 2013 VA examination where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  Audiometric results for puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
25
LEFT
25
25
20
25
25
Puretone averages: Right - 23.75; Left - 23.75

Maryland CNC scores were determined to not be appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.

Based on these results, and applying Table VIA, the Veteran is shown to have level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 apply because the examiner certified that the use of the speech discrimination test was not appropriate per 38 C.F.R. § 4.85(c).

As described, the June 2013 audiometric results do not show that a schedular rating in excess of 20 percent is warranted for the Veteran's bilateral hearing loss.  The June 2013 VA examination report represents the best evidence for deciding the claim for this rating period as it is the piece of evidence that contains comprehensive audiometric testing sufficient for rating the disability.  In this respect the Board notes that there are several additional audiometric evaluations of record.  Specifically, the Veteran submitted private audiometric testing from June 2007, June 2008, and a third unidentifiable date.  While each evaluation report contains puretone threshold averages, none of the reports reflect that a Maryland CNC word score test was conducted nor did the examiner certify why use of a Maryland CNC test was not appropriate.  As such, these evaluations are inadequate for VA rating purposes.  38 C.F.R. § 4.85(a).  Moreover, even if these evaluations were adequate for VA purposes, the reported puretone threshold averages do not reflect that a disability rating in excess of 20 percent is warranted at any time during the period on appeal (the June 2007 evaluation contained the most severe puretone averages which when applied to table VIA result in level IV right ear impairment, level VII left ear impairment, and a 20 percent disability rating per table VII).  The Veteran was also provided three additional VA audiology examinations in June 2007, July 2008, and February 2012.  However, each of the examiners opined that the puretone threshold results were unreliable.  As such, the June 2013 VA examination represents the best evidence for this period.

The Board has reviewed the multiple statements from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that an increased schedular rating is warranted for the Veteran's bilateral hearing loss to exceed 20 percent at any point during the period on appeal.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and being unable to hear some distinguishable words or family members are symptoms contemplated by the hearing impairment levels.  See Martinak, 21 Vet. App. at 455.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  He has not alleged that he is unemployable on account of his hearing loss.  Thus, a TDIU is not reasonably raised by the record for this disability.

In sum, the evidence demonstrates that, for the entire period on appeal the Veteran's hearing loss symptoms were not productive of a disability rating in excess of 20 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the weight of the evidence is against any higher rating during this time period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Entitlement to service connection for a left knee disability, is denied.

Entitlement to service connection for a right shoulder disability, is denied.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


